DETAILED ACTION
This Office action is in response to the amendment filed on December 21, 2021.
Claims 1-9 and 24-32 are pending.
Claims 1-9 have been amended.
Claims 10-23 have been canceled.
Claims 24-32 have been added.
The objections to the specification are withdrawn in view of Applicant’s amendments to the specification.
The objections to Claims 1-3 and 6-23 are withdrawn in view of Applicant’s amendments to the claims or cancellation of the claims. However, Applicant has failed to address the objections to Claims 4 and 5. Accordingly, these objections are maintained and further explained hereinafter.
The provisional nonstatutory obviousness-type double patenting rejections of Claims 1-23 as being unpatentable over Claims 1 and 21-37 of copending U.S. Application No. 16/664,676 (hereinafter “‘676”) are held in abeyance until Applicant’s submission of a terminal disclaimer.
The provisional nonstatutory obviousness-type double patenting rejections of Claims 1, 11, and 18 as being unpatentable over Claim 1 of copending U.S. Application No. 16/887,027 (hereinafter “‘027”) are held in abeyance until Applicant’s submission of a terminal disclaimer.
The provisional nonstatutory obviousness-type double patenting rejections of Claims 1, 11, and 18 as being unpatentable over Claim 1 of copending U.S. Application No. 16/909,316 (hereinafter “‘316”) are held in abeyance until Applicant’s submission of a terminal disclaimer.
The nonstatutory obviousness-type double patenting rejections of Claims 1-23 as being unpatentable over Claims 1-20 of U.S. Patent No. 10,474,455 (hereinafter “‘455”) are held in abeyance until Applicant’s submission of a terminal disclaimer.
The nonstatutory obviousness-type double patenting rejections of Claims 1-23 as being unpatentable over Claims 1-22 of U.S. Patent No. 10,684,849 (hereinafter “‘849”) are held in abeyance until Applicant’s submission of a terminal disclaimer.
The nonstatutory obviousness-type double patenting rejections of Claims 1-23 as being unpatentable over Claims 1-19 of U.S. Patent No. 10,705,943 (hereinafter “‘943”) are held in abeyance until Applicant’s submission of a terminal disclaimer.
The nonstatutory obviousness-type double patenting rejections of Claims 1-23 as being unpatentable over Claims 1-20 of U.S. Patent No. 10,732,966 (hereinafter “‘966”) are held in abeyance until Applicant’s submission of a terminal disclaimer.
The 35 U.S.C. § 101 rejections of Claims 11-17 are withdrawn in view of Applicant’s cancellation of the claims.
It is noted that Claim 3 contains amendments. However, it still bears the “Original” claim status identifier.
For clarity of the prosecution history record, Applicant’s representative was contacted by the Examiner on December 27, 2021 regarding proposed claim amendments to put the claims in condition for allowance. However, Applicant’s representative failed to respond in due time.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Objections
Claims 4, 5, 24, and 27-29 are objected to because of the following informalities:
Claims 4 and 27 contain a typographical error: a comma (,) should be added after “scrape” in “retrieve, scrape or extract data.”
Claims 5 and 28 recite “the YAML library configuration file template.” It should read -- the YAML format library configuration file template --.
Claim 24 recites “submitting, by the device, the library configuration file.” It should read -- submitting the library configuration file --.
Claim 24 recites “predetermined library model constraints.” It should read -- the predetermined library model constraints --.
Claims 28 and 29 recite “extracted data.” It should read -- the extracted data --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 24-32 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the 

Claims 1 and 24 recite the limitation “submitting the library configuration file to a validator which validates the predetermined library model constraints.” However, the Applicant’s specification explicitly states that “[…] the assembly and submission of the library configuration file 232 during the library configuration model 231 input step in the workflow 200 may include an automatic validation process to make sure that the library configuration file 232 is in the correct format and satisfies predetermined constraints required for the library suggestion engine 201” (page 45, paragraph [090], emphasis added). Thus, the disclosure only describes validating the library configuration file, not the predetermined library model constraints. Therefore, the information contained in the disclosure is not sufficient to inform those skilled in the relevant art how to both make and use the claimed invention.
Claims 2-9 depend on Claim 1. Therefore, Claims 2-9 suffer the same deficiency as Claim 1.
Claims 25-32 depend on Claim 24. Therefore, Claims 25-32 suffer the same deficiency as Claim 24.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 24-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 24 recite the limitation “submitting the library configuration file to a validator which validates the predetermined library model constraints.” The claims are rendered vague and indefinite because it is unclear to the Examiner how the predetermined library model constraints can be validated. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “submitting the library configuration file to a validator which validates the library configuration file to ensure that the library configuration file is correctly formatted and satisfies predetermined library model constraints” for the purpose of further examination.
Claims 2-9 depend on Claim 1. Therefore, Claims 2-9 suffer the same deficiency as Claim 1.
Claims 25-32 depend on Claim 24. Therefore, Claims 25-32 suffer the same deficiency as Claim 24.

Allowable Subject Matter
Claims 1-9 and 24-32 are allowable over the cited prior art.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/Qing Chen/
Primary Examiner, Art Unit 2191